                Case: 1:21-mj-00316-KLL Doc #: 1 Filed: 04/12/21 Page: 1 of 44 PAGEID #: 1
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                        SouthernDistrict
                                                     __________ Districtof
                                                                         of__________
                                                                            Ohio

              In the Matter of the Search of                                 )
         (Briefly describe the property to be searched                       )
          or identify the person by name and address)                        )              Case No. 1:21-mj-316
4832 STEWART AVE., CINCINNATI, OH 45227, AND                                 )
THREE VEHICLES DESCRIBED IN ATTACHMENTS                                      )
              A-2, A-3, and A-4
                                                                             )

    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
 See Attachment A-3.

located in the             Southern               District of                    Ohio                  , there is now concealed (identify the
person or describe the property to be seized):
 See Attachment B.


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               u
               ✔ contraband, fruits of crime, or other items illegally possessed;
               u
                 ✔ property designed for use, intended for use, or used in committing a crime;
                 u
                 u a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                               Offense Description
        18 USC §§ 2252(a)(2), 2252(a) Receipt/distribution of a visual depiction of a minor engaged in sexually explicit
        (4)(B), 2252A(a)(2)(A), 2252A conduct; possession of visual depiction of minor engaged in sexually explicit
        (a)(5)(B)                     conduct; receipt/distribution of child pornography; possession of child porn.
          The application is based on these facts:
        See Attached Affidavit (incorporated by reference).

           ✔ Continued on the attached sheet.
           u
           u Delayed notice of        days (give exact ending date if more than 30 days:                                   ) is   requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.
                                                                                                                Digitally signed by Kimberly.A.Wallace
                                                                                 Kimberly.A.Wallace             Date: 2021.04.12 10:53:45 -04'00'
                                                                                                     Applicant’s signature

                                                                                             Kimberly Wallace, HSI Special Agent
                                                                                                     Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
             FaceTime Video Conference                (specify reliable electronic means).


Date:      Apr 12, 2021
                                                                                                       Judge’s signature

City and state: Cincinnati, Ohio                                                      Hon. Karen L. Litkovitz, U.S. Magistrate Judge
                                                                                                     Printed name and title
     Case: 1:21-mj-00316-KLL Doc #: 1 Filed: 04/12/21 Page: 2 of 44 PAGEID #: 2




                                    ATTACHMENT A-3

                                   Property to be searched


       TARGET VEHICLE 2 is a black Nissan Altima bearing Ohio license plate HVV6358

and Vehicle Identification Number 1N4AL3AP2HC284787. This search shall include all

packages, bags, and hidden compartments found inside the vehicle.




                                              3
     Case: 1:21-mj-00316-KLL Doc #: 1 Filed: 04/12/21 Page: 3 of 44 PAGEID #: 3




                                       ATTACHMENT B

                                       Property to be seized


       1.      All records relating to violations of 18 U.S.C. §§ 2252(a)(2), 2252(a)(4)(B),

2252A(a)(2), and 2252A(a)(5)(B) (the “Target Offenses”), those violations involving an

unidentified suspect using the email address ineededdat@gmail.com and occurring after in or

about January 2018, including:


            a. All visual depictions of child pornography, including still images, videos, films or

               other recordings of child pornography or minors engaged in sexually explicit

               conduct, as defined in Title 18, U.S.C. § 2256;


            b. Child erotica;


            c. Records and information relating to any computer passwords and other data

               security devices designed to restrict access to or hide computer software,

               documentation, or data. Data security devices may consist of hardware, software,

               or other programming code.


            d. Records and information relating to the production, possession, receipt, or

               distribution of child pornography or visual depictions of minors engaged in

               sexually explicit conduct, as defined in 18 U.S.C § 2256, or pertaining to an

               interest in child pornography, whether transmitted or received;


            e. Records and information relating to the ownership or possession of the

               PREMISES and the TARGET VEHICLES;
     Case: 1:21-mj-00316-KLL Doc #: 1 Filed: 04/12/21 Page: 4 of 44 PAGEID #: 4




            f. Records and information relating to the email account ineededdat@gmail.com,

               and any other online accounts used in furtherance of the Target Offenses;


            g. Records and information relating to online applications and cloud-storage

               applications that could be used to commit the Target Offenses, including

               usernames and passwords for those applications;


            h. Records and information relating to the identity of “Esteban Underbeit” or

               “Esteban Beiten”;


            i. Computers or storage media used as a means to commit the violations described

               above.


       2.      For any computer or storage medium whose seizure is otherwise authorized by

this warrant, and any computer or storage medium that contains or in which is stored records or

information that is otherwise called for by this warrant (hereinafter, “COMPUTER”):


            a. evidence of who used, owned, or controlled the COMPUTER at the time the

               things described in this warrant were created, edited, or deleted, such as logs,

               registry entries, configuration files, saved usernames and passwords, documents,

               browsing history, user profiles, email, email contacts, “chat,” instant messaging

               logs, photographs, and correspondence;


            b. evidence of software that would allow others to control the COMPUTER, such as

               viruses, Trojan horses, and other forms of malicious software, as well as evidence

               of the presence or absence of security software designed to detect malicious

               software;
                                                 2
Case: 1:21-mj-00316-KLL Doc #: 1 Filed: 04/12/21 Page: 5 of 44 PAGEID #: 5




     c. evidence of the lack of such malicious software;


     d. evidence indicating how and when the computer was accessed or used to

        determine the chronological context of computer access, use, and events relating

        to crime under investigation and to the computer user;


     e. evidence indicating the computer user’s state of mind as it relates to the crime

        under investigation;


     f. evidence of the attachment to the COMPUTER of other storage devices or similar

        containers for electronic evidence;


     g. evidence of counter-forensic programs (and associated data) that are designed to

        eliminate data from the COMPUTER;


     h. evidence of the times the COMPUTER was used;


     i. passwords, encryption keys, and other access devices that may be necessary to

        access the COMPUTER;


     j. documentation and manuals that may be necessary to access the COMPUTER or

        to conduct a forensic examination of the COMPUTER;


     k. records of or information about Internet Protocol addresses used by the

        COMPUTER;


     l. records of or information about the COMPUTER’s Internet activity, including

        firewall logs, caches, browser history and cookies, “bookmarked” or “favorite”


                                          3
     Case: 1:21-mj-00316-KLL Doc #: 1 Filed: 04/12/21 Page: 6 of 44 PAGEID #: 6




               web pages, search terms that the user entered into any Internet search engine, and

               records of user-typed web addresses;


           m. contextual information necessary to understand the evidence described in this

               attachment.


    3. Routers, modems, and network equipment used to connect computers to the Internet.




       As used above, the terms “records” and “information” includes all forms of creation or

storage, including any form of computer or electronic storage (such as hard disks or other media

that can store data); any handmade form (such as writing); any mechanical form (such as printing

or typing); and any photographic form (such as microfilm, microfiche, prints, slides, negatives,

videotapes, motion pictures, or photocopies).


       The term “computer” includes all types of electronic, magnetic, optical, electrochemical,

or other high speed data processing devices performing logical, arithmetic, or storage functions,

including desktop computers, notebook computers, mobile phones, tablets, server computers, and

network hardware.


       The term “storage medium” includes any physical object upon which computer data can

be recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs, and

other magnetic or optical media.




                                                4
     Case: 1:21-mj-00316-KLL Doc #: 1 Filed: 04/12/21 Page: 7 of 44 PAGEID #: 7




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO

 IN THE MATTER OF THE SEARCH OF
 4832 STEWART AVENUE, CINCINNATI,                              1:21-mj-316
                                                    Case No. ____________________
 OHIO 45227, AND THREE VEHICLES
 DESCRIBED IN ATTACHMENTS A-2,
                                                    Filed Under Seal
 A-3, AND A-4



                            AFFIDAVIT IN SUPPORT OF
                     AN APPLICATION FOR A SEARCH WARRANT


       I, Kimberly Wallace, a Special Agent with Homeland Security Investigations, being duly

sworn, depose and state as follows:

                                       INTRODUCTION

       1.      This Affidavit is submitted in support of applications under Rule 41 of the Federal

Rules of Criminal Procedure for warrants to search the following locations for the things described

in Attachment B:

            a. the premises known as 4832 Stewart Avenue, Cincinnati, Ohio 45227 (the

               “SUBJECT PREMISES”), further described in Attachment A-1;

            b. the gray Jeep Compass bearing Ohio license plate GLM9591 and Vehicle

               Identification Number 3C4NJDDBXJT129471 (“TARGET VEHICLE 1”),

               further described in Attachment A-2;

            c. the black Nissan Altima bearing Ohio license plate HVV6358 and Vehicle

               Identification Number 1N4AL3AP2HC284787 (“TARGET VEHICLE 2”),

               further described in Attachment A-3; and

                                                1
     Case: 1:21-mj-00316-KLL Doc #: 1 Filed: 04/12/21 Page: 8 of 44 PAGEID #: 8




            d. the gray Ford Focus bearing expired Ohio license plate FAU3519 and Vehicle

               Identification Number 1FADP3K22HL231771 (“TARGET VEHICLE 3”),

               further described in Attachment A-4.

       2.      I have been employed as a Special Agent (“SA”) of the U.S. Department of

Homeland Security, Homeland Security Investigations (“HSI”), since June 2010, and am currently

assigned to the HSI Resident Agent in Charge Cincinnati, Ohio office. While employed by HSI,

I have investigated federal criminal violations related to high technology or cybercrime, child

exploitation, and child pornography. I have gained experience through training at the Federal Law

Enforcement Training Center and everyday work relating to conducting these types of

investigations. I have received training in the area of child pornography and child exploitation,

and I have had the opportunity to observe and review numerous examples of child pornography

(as defined in 18 U.S.C. § 2256) in all forms of media, including computer media. Moreover, I

am a federal law enforcement officer who is engaged in enforcing the criminal laws, including 18

U.S.C. §§ 2251, 2252, and 2252A, and I am authorized by law to request a search warrant.

       3.      The statements in this Affidavit are based on information provided by other law

enforcement officers and on my investigation of this matter. This Affidavit is intended to show

only that there is sufficient probable cause for the requested warrant and does not set forth all of

my knowledge about this matter.

       4.      Based on the facts in this Affidavit, I submit that there is probable cause to believe

that contraband, evidence, fruits, and instrumentalities of violations 18 U.S.C. §§ 2252(a)(2) and

(b)(1) (receipt or distribution of a visual depiction of a minor engaged in sexually explicit conduct);

18 U.S.C. §§ 2252(a)(4)(B) and (b)(2) (possession of and access with intent to view a visual

                                                  2
    Case: 1:21-mj-00316-KLL Doc #: 1 Filed: 04/12/21 Page: 9 of 44 PAGEID #: 9




depiction of a prepubescent minor engaged in sexually explicit conduct); 18 U.S.C.

§§ 2252A(a)(2)(A) and (b)(1) (receipt or distribution of child pornography); and 18 U.S.C.

§§ 2252A(a)(5)(B) and (b)(2) (possession of and access with intent to view child pornography

involving a prepubescent minor) will be found at the SUBJECT PREMISES.

                     PERTINENT FEDERAL CRIMINAL STATUTES

       5.     This investigation concerns alleged violations of the following:

              a.      Title 18, United States Code, Sections 2252(a)(2) and (b)(1), prohibit any

       person from knowingly receiving or distributing, or attempting or conspiring to receive or

       distribute, any visual depiction using any means or facility of interstate or foreign

       commerce, or that has been mailed or shipped or transported in or affecting interstate or

       foreign commerce, or which contains materials which have been mailed or so shipped or

       transported, by any means including by computer, or knowingly reproducing any visual

       depiction for distribution using any means or facility of interstate or foreign commerce, or

       in or affecting interstate or foreign commerce or through the mails, if the production of

       such visual depiction involved the use of a minor engaging in sexually explicit conduct and

       such visual depiction is of such conduct.

              b.      Title 18, United States Code, Sections 2252(a)(4)(B) and (b)(2), prohibit

       any person from knowingly possessing or accessing with the intent to view, or attempting

       or conspiring to possess or access with the intent to view, one or more books, magazines,

       periodicals, films, video tapes, or other matter which contain any visual depiction that has

       been mailed, or has been shipped or transported using any means or facility of interstate or

       foreign commerce or in or affecting interstate or foreign commerce, or which was produced

                                                   3
   Case: 1:21-mj-00316-KLL Doc #: 1 Filed: 04/12/21 Page: 10 of 44 PAGEID #: 10




       using materials which have been mailed or so shipped or transported, by any means

       including by computer, if the production of such visual depiction involved the use of a

       minor engaging in sexually explicit conduct and such visual depiction is of such conduct.

              c.      Title 18, United States Code, Sections 2252A(a)(2)(A) and (b)(1), prohibit

       a person from knowingly receiving or distributing, or attempting or conspiring to receive

       or distribute, any child pornography or any material that contains child pornography, as

       defined in 18 U.S.C. § 2256(8), that has been mailed, or using any means or facility of

       interstate or foreign commerce shipped or transported in or affecting interstate or foreign

       commerce by any means, including by computer.

              d.      Title 18, United States Code, Sections 2252A(a)(5)(B) and (b)(2) prohibit a

       person from knowingly possessing or knowingly accessing with intent to view, or

       attempting or conspiring to do so, any material that contains an image of child

       pornography, as defined in 18 U.S.C. § 2256(8), that has been mailed, or shipped or

       transported using any means or facility of interstate or foreign commerce, or in or affecting

       interstate or foreign commerce, by any means, including by computer, or that was produced

       using materials that have been mailed or shipped or transported in or affecting interstate or

       foreign commerce by any means, including by computer.

              e.      Under 18 U.S.C. § 2256, the term sexually explicit conduct includes the

       lascivious exhibition of the genitals or pubic area of any person.

BACKGROUND ON CHILD PORNOGRAPHY, COMPUTERS, AND THE INTERNET

       6.     I have had both training and experience in the investigation of computer-related

crimes. Based on my training, experience, and knowledge, I know the following:

                                                4
Case: 1:21-mj-00316-KLL Doc #: 1 Filed: 04/12/21 Page: 11 of 44 PAGEID #: 11




           a.      Computers and digital technology are the primary way in which individuals

   interested in child pornography interact with each other. Computers basically serve four

   functions in connection with child pornography: production, communication, distribution,

   and storage.

           b.      Digital cameras and smartphones with cameras save photographs or videos

   as digital files that can be directly transferred to another device using a cable or via wireless

   connections such as “WiFi” or “Bluetooth.” Photos and videos taken on a digital camera

   or smartphone may be stored on a removable memory card in the camera or smartphone.

   These memory cards are often large enough to store thousands of high-resolution

   photographs or videos.

           c.      A device known as a modem allows a computer to connect to another

   computer through a telephone, cable, or wireless connection. Mobile devices such as

   smartphones and tablet computers may also connect to other computers via wireless

   connections. Electronic contact can be made to literally millions of computers around the

   world. Child pornography can therefore be easily, inexpensively, and anonymously

   (through electronic communications) produced, distributed, and received by anyone with

   access to a computer or smartphone.

           d.      The computer’s ability to store images in digital form makes the computer

   itself an ideal repository for child pornography. Electronic storage media of various

   types—to include computer hard drives, external hard drives, CDs, DVDs, and “thumb,”

   “jump,” or “flash” drives, which are very small devices that are plugged into a port on the

   computer—can store thousands of images or videos at very high resolution. It is extremely

                                              5
Case: 1:21-mj-00316-KLL Doc #: 1 Filed: 04/12/21 Page: 12 of 44 PAGEID #: 12




   easy for an individual to take a photo or a video with a digital camera or camera-bearing

   smartphone, upload that photo or video to a computer, and then copy it (or any other files

   on the computer) to any one of those media storage devices. Some media storage devices

   can easily be concealed and carried on an individual’s person or in an individual’s vehicle.

   Smartphones and/or mobile phones are often carried on an individual’s person.

   Additionally, devices and other electronic storage media can be found in an individual’s

   vehicle.

            e.      The Internet affords individuals several different venues for obtaining,

   viewing, and trading child pornography in a relatively secure and anonymous fashion.

            f.      Individuals also use online resources to retrieve and store child

   pornography. Some online services allow a user to set up an account with a remote

   computing service that may provide e-mail services and/or electronic storage of computer

   files in any variety of formats. A user can set up an online storage account (sometimes

   referred to as “cloud” storage) from any computer or smartphone with access to the

   Internet.     Even in cases where online storage is used, however, evidence of child

   pornography can be found on the user’s computer, smartphone, or external media in most

   cases.

            g.      As is the case with most digital technology, communications by way of

   computer can be saved or stored on the computer used for these purposes. Storing this

   information can be intentional (i.e., by saving an e-mail as a file on the computer or saving

   the location of one’s favorite websites in, for example, “bookmarked” files) or

   unintentional.    Digital information, such as the traces of the path of an electronic

                                            6
   Case: 1:21-mj-00316-KLL Doc #: 1 Filed: 04/12/21 Page: 13 of 44 PAGEID #: 13




       communication, may also be automatically stored in many places (e.g., temporary files or

       ISP client software, among others). In addition to electronic communications, a computer

       user’s Internet activities generally leave traces or “footprints” in the web cache and history

       files of the browser used.      Such information is often maintained indefinitely until

       overwritten by other data.

            CHARACTERISTICS COMMON TO INDIVIDUALS WHO RECEIVE,
               DISTRIBUTE, AND/OR POSSESS CHILD PORNOGRAPHY

       7.      As a result of my training and experience in child exploitation and child

pornography investigations, and the training and experience of other law enforcement officers with

whom I have had discussions, there are certain characteristics common to individuals involved in

the receipt, distribution, and possession of child pornography.

               a.     These individuals may receive sexual gratification, stimulation, and

       satisfaction from contact with children; or from fantasizing while viewing children engaged

       in sexual activity or in sexually suggestive poses, such as in person, in photographs, or

       other visual media; or from literature describing such activity.

               b.     These individuals may collect sexually explicit or suggestive materials, in a

       variety of media, including digital and electronic media, photographs, magazines, motion

       pictures, video tapes, books, sliders, drawings, and/or other visual media.            These

       individuals often use these materials for their own sexual arousal and gratification.

       Furthermore, they may use these materials to lower the inhibitions of children they are

       attempting to seduce, to arouse the selected child partner, or to demonstrate the desired

       sexual acts.


                                                 7
Case: 1:21-mj-00316-KLL Doc #: 1 Filed: 04/12/21 Page: 14 of 44 PAGEID #: 14




          c.      To the extent these individuals possess and maintain “hard copies” of child

   pornographic material, that is, their pictures, films, video tapes, magazines, negatives,

   photographs, correspondence, mailing lists, books, tape recordings, etc., they almost

   always maintain those hard copies in the privacy and security of their home. They typically

   retain pictures, films, photographs, negatives, magazines, correspondence, books, tape

   recordings, mailing lists, child erotica, and video tapes for many years. “Child erotica,” as

   used herein, means materials or items that are sexually arousing to persons having a sexual

   interest in minors but that are not, in and of themselves, obscene or that do not necessarily

   depict minors in sexually explicit poses or positions.

          d.      Likewise, these individuals often maintain their digital or electronic

   collections of child sexual exploitation images in a safe, secure, and private environment,

   such as a computer and surrounding area, or on cellular telephones. These collections are

   often maintained for several years and are kept close by, usually at the individual’s

   residence, on his or her person, or in his or her vehicles, to enable the individual to view

   the collection, which is valued highly. It is not uncommon for individuals involved in child

   pornography offenses to utilize multiple computer devices to obtain, store, or share their

   collections. Increasingly, individuals who view child pornography are utilizing laptop

   computers and other smaller devices, such as cellular telephones, iPads, and tablets to do

   their computing.

          e.      These individuals also may correspond with and/or meet others to share

   information and materials; are rarely able to completely destroy correspondence from other

   child pornography distributors/collectors; conceal correspondence as they do their sexually

                                             8
Case: 1:21-mj-00316-KLL Doc #: 1 Filed: 04/12/21 Page: 15 of 44 PAGEID #: 15




   explicit material; and often maintain lists of names, addresses, and telephone numbers of

   individuals with whom they have been in contact and who share the same interests in child

   pornography.

          f.        These individuals prefer not to be without their child sexual exploitation

   images for any prolonged time period. Collectors will take their collection with them if

   they change residences, as the collection is considered to be a prized possession. This

   behavior has been documented by law enforcement officers involved in the investigation

   of child pornography throughout the world. That said, there are individuals with a sexual

   interest in children who download and view digital images of child sexual exploitation, and

   delete them in order to avoid detection by law enforcement or other people. However, even

   in cases where these images are deleted, or concealed via encryption software, forensic

   examiners can sometimes use specialized tools to recover the deleted files or access

   encrypted files.

          g.        These individuals often use specialized software to conceal the existence of

   evidence and/or destroy said evidence. There are a variety of different programs that an

   individual can use to accomplish these objectives, many of which are free. Additionally,

   these individuals have been known to store child pornography in unconventional physical

   locations, as well as in unusual digital locations on computers and cellular phones. These

   files and folders, or applications, have been misnamed or renamed in an attempt to mislead

   investigators.

          h.        These individuals will often download and store images of children they

   know or with whom they have communicated, as well as their communications with those

                                             9
    Case: 1:21-mj-00316-KLL Doc #: 1 Filed: 04/12/21 Page: 16 of 44 PAGEID #: 16




        children. The images may not necessarily be pornographic or obscene in nature; however,

        they are often used for the individuals’ sexual gratification.

                        BACKGROUND ON CHAT APPLICATION A1

        8.      This investigation involves a secure chat platform I will call Chat Application A.

Chat Application A is a communications platform based in the United States. Service is offered

through a web-based application for the Windows, Linux, and iOS operating systems, along with

mobile applications available for Android and iOS operating systems. Chat Application A’s

service includes instant messaging, voice calls, video calls, and file sharing capabilities. To create

and then log into an account on Chat Application A, a user must provide a username and a unique

password. Communication on Chat Application A is end-to-end encrypted and stored locally on

the device used, meaning only the user can decrypt content stored on the device that is accessing

Chat Application A. Communication on Chat Application A is ephemeral; Chat Application A

offers various burn-on-read timer settings.

        9.      Based on my training and experience and from information relayed to me by other

law enforcement officers, I know Chat Application A is often used for illegal activity, including

exchanging and accessing child pornography, because of the high degree of anonymity that Chat

Application A offers its users.




1
  Law enforcement knows the actual name of Chat Application A. However, the investigation into users
of Chat Application A remains ongoing, and public disclosure of Chat Application A’s actual name
would potentially alert its members to the investigation, likely provoking members to notify other
members of the investigation, to flee, and/or destroy evidence. Accordingly, to preserve the
confidentiality and integrity of the ongoing investigation, I do not disclose the actual name and other
identifying details of Chat Application A in this affidavit.

                                                   10
    Case: 1:21-mj-00316-KLL Doc #: 1 Filed: 04/12/21 Page: 17 of 44 PAGEID #: 17




                         BACKGROUND OF CLOUD PLATFORM A2

        10.     This investigation also involves a secure cloud storage and file hosting service that

I will call Cloud Platform A. Cloud Platform A provides communication services to a global

audience and can be accessed from all major computer devices, including desktop and laptop

computers, smartphones, and tablets. Cloud Platform A provides encrypted, cloud-based services

that enable private, secure online storage, communication, and collaboration for businesses and

individuals. A Cloud Platform A user can access several gigabytes of cloud storage free of charge

for a limited time or pay for additional storage.

        11.     Users of Cloud Platform A can securely exchange text messages and have audio,

video, or group calls with the chat function. Users of Cloud Platform A can automatically back up

photos and videos from mobile devices, sync data between a computer and the secure cloud, and

export secure links to files and folders, or share folders directly with other Cloud Platform A users.

        12.     To create and subsequently log into a Cloud Platform A account, a user must

provide a valid email address, which must be verified by Cloud Platform A, and a unique password.

To enter an encrypted chat room on Cloud Platform A, the user must have the link and decryption

key to the chat room, which one Cloud Platform A user can share with another via hyperlink. Users

within a chat room may chat and upload files that may be viewed and/or downloaded by other

users in the chat room. Even before joining the encrypted chat room, an invited user has the


2
  Law enforcement knows the actual name of Cloud Platform A. However, the investigation into users of
Cloud Platform A remains ongoing, and public disclosure of Cloud Platform A’s actual name would
potentially alert its members to the investigation, likely provoking members to notify other members of
the investigation, to flee, and/or destroy evidence. Accordingly, to preserve the confidentiality and
integrity of the ongoing investigation, I do not disclose the actual name and other identifying details of
Cloud Platform A in this affidavit.

                                                    11
   Case: 1:21-mj-00316-KLL Doc #: 1 Filed: 04/12/21 Page: 18 of 44 PAGEID #: 18




freedom to browse all previously uploaded conversations, image files, and video files since the

inception of the chat room. Browsing the chat room content after being invited does not

automatically cause the user to join the chat room; a user must manually join the chat room after

being invited.

       13.       Cloud Platform A was launched in approximately January 2013 and is offered

primarily through web-based applications. Mobile applications for Cloud Platform A are also

available for Windows, Android, and iOS operating systems. Based on my training and experience,

and from previous investigations I have conducted, I know Cloud Platform A is often used for

illegal activity, to include the sharing and distribution of files that contain child exploitative

material.

                                      PROBABLE CAUSE

       A. In July 2019, HSI agents assumed the online identity of a child-pornography
          target to obtain access to an encrypted chat on Chat Application A where users
          were exchanging child pornography.

       14.       In July 2019, HSI San Diego agents executed a search warrant for the residence of

a target who was using Chat Application A to violate 18 U.S.C. §§ 2252 and 2252A. During the

execution of the warrant, the target of the investigation consented to allow HSI San Diego agents

to assume his online identity to access Chat Application A. Doing so allowed agents to access

several large group chats within Chat Application A by accepting invitations from other users.

       15.       On or about July 12, 2020, the assumed account was added to a group chat on Chat

Application A that contained many unidentified participants.




                                                12
   Case: 1:21-mj-00316-KLL Doc #: 1 Filed: 04/12/21 Page: 19 of 44 PAGEID #: 19




       16.     On or about July 14, 2020, within the aforementioned group chat on Chat

Application A, a user distributed a web link invitation to an encrypted chat room within Cloud

Platform A. I will call this chat room the “Encrypted Chat.”

       17.     HSI San Diego agents accessed the invitation link to the Encrypted Chat. Prior to

joining the chat room, agents recorded the contents of the Encrypted Chat dating back to its

creation on May 20, 2020. The agents’ review showed that there were approximately 145

registered users within the Encrypted Chat. Many users were actively involved in the distribution

of child pornography dating back to on or about May 20, 2020. Files shared since the inception of

the group chat were available to all chat room users regardless of the date the users joined the

Encrypted Chat. Image and video files distributed within the encrypted chat room appear as

thumbnail previews. Most of those thumbnail previews depict child sexual abuse material. A large

portion of files distributed within the Encrypted Chat depicted at least one child engaged in

sexually explicit conduct. A summary of the approximate number of child pornography files and

links to file hosting websites containing child pornography (many contained gigabytes of child

pornography files) distributed within the Encrypted Chat follows: 129 video files, 324 image files,

and 43 cloud-storage weblinks.

       18.     I know from training and experience and from reviewing the content of the

encrypted chat room that the primary purpose of the Encrypted Chat was to facilitate the access,

receipt, and distribution of child pornography files amongst its registered users.




                                                 13
    Case: 1:21-mj-00316-KLL Doc #: 1 Filed: 04/12/21 Page: 20 of 44 PAGEID #: 20




       19.     All of the 43 file-hosting weblinks noted above have since been removed by Cloud

Platform A due to known and unknown parties reporting the weblinks for containing child

pornography and/or for terms-of-service violations.3

       B. An individual using the screen name “Esteban Beiten” posted, solicited, and
          received child pornography in the Encrypted Chat.

       20.     The agents’ review of the Encrypted Chat showed that one user of Cloud Platform

A, who uses the screen name “Esteban Beiten” and account username “ineededdat@gmail.com,”

joined the Encrypted Chat on or about the date it was created, on May 20, 2020. I will refer to this

account as the “Esteban Beiten” account.

       21.     At the time “Esteban Beiten” joined the chat room, numerous image and video files

depicting child pornography had previously been shared between various participants. For the

reasons given above, I know that “Esteban Beiten” had the ability to view and download all files

that had previously been distributed within the encrypted chat room.

       22.     I reviewed numerous image and video files distributed within the chat room and,

based on my training and experience, I believe that many files depicted at least one child engaged

in sexually explicit conduct and therefore constitute child pornography as defined in 18 U.S.C.

§ 2256. For example, a video file titled “cp tara ocho años.mp4”, distributed on May 20, 2020,

was approximately four minutes and 59 seconds in length. The video file began by depicting a

nude prepubescent female wearing a mask meanwhile orally copulating the erect penis of an adult

male. The video file then depicted the prepubescent female being vaginally penetrated by the erect


3
 Note that Cloud Platform A can only access the content of a cloud account when provided a
complete decryption key by a reporting party. Additionally, Cloud Platform A is operated
outside of the continental United States.

                                                14
   Case: 1:21-mj-00316-KLL Doc #: 1 Filed: 04/12/21 Page: 21 of 44 PAGEID #: 21




penis of the same adult male. Prior to the conclusion of the video file, the prepubescent female is

depicted orally copulating the erect penis of the same adult male.

       23.     On or about May 20, 2020, “Esteban Beiten” posted an image titled “Tara 8Yr –

Ass To Mouth – February 6Th 2007.wmv.jpg”, which was an image sequence that appeared to

match still images taken from the video described in the preceding paragraph (and, like the video

itself, depicted child pornography). “Esteban Beiten” then wrote, “I need this vid.”

       24.     Another user in the chatroom then posted the video described in paragraph 22.

“Esteban Beiten” then posted two emojis of a smiling face with horns and wrote, “Thanks!”

       C. The “Esteban Beiten” account on Cloud Platform A was accessed at least twice
          from an IP address registered to DAMON CHANCELLOR at the SUBJECT
          PREMISES.

       25.     On or about July 15, 2020, the “Esteban Beiten” account was still a member of the

Encrypted Chat within Cloud Platform A. On this same date and at the request of HSI San Diego,

Cloud Platform A produced subscriber information and Internet Protocol (IP) address logs

associated with the “Esteban Beiten” account.

       26.     The subscriber information showed the following:

                      Account Creation Date: July 17, 2018 6:56:45 PM GMT

                      Registered E-Mail: ineededdat@gmail.com

                      Member of Encrypted Group Chats: 18

                      Cloud stored Files: 171

                      Cloud stored Folders: 2




                                                15
   Case: 1:21-mj-00316-KLL Doc #: 1 Filed: 04/12/21 Page: 22 of 44 PAGEID #: 22




       27.      As noted, Cloud Platform A also produced IP logs for the “Esteban Beiten” account.

Based on my training and experience, and information relayed to me by other law enforcement

officers with relevant experience, I know the following about IP logs and how to interpret them:

             a. A user will open a session each time they log in to Cloud Platform A with their

                username (e-mail address) and password combination. One session will be

                allocated for each device/browser connected, and the session is only closed when

                the user logs out of Cloud Platform A. A user can be active as many times as they

                like during that session. Additionally, sessions can be long-lived; they do not

                correspond to a single use of Cloud Platform A, and they last from login until the

                user logs out, which may be hours, days, weeks, months, or even longer (if the user

                never logs out). The last activity time for a user is based on the most recent activity

                from their sessions.

             b. A “creation” IP address is the IP address associated with a time when the user typed

                in his or her credentials (username and password) and began a session.

             c. By contrast, a “first seen” or a “last seen” IP address is associated with a time during

                which the user was already logged in and did not need to enter his or her credentials.

       28.      Cloud Platform A’s records showed approximately 113 unique IP addresses

associated with the “Esteban Beiten” account over a period of less than two years. I queried each

IP address on publicly available websites and found that these 113 IP addresses were registered to

approximately 38 different companies.

       29.      Based on my training and experience, I know that, even if a user is using a VPN

(virtual private network), which allows the user to hide his or her true residential IP address, the

                                                   16
   Case: 1:21-mj-00316-KLL Doc #: 1 Filed: 04/12/21 Page: 23 of 44 PAGEID #: 23




various IP addresses accessed through the VPN would all come back as registered to the same

VPN company. In my experience, it would be very unusual for one person to use more than 30

different VPN services in a two-year timespan. For that reason, as well as the information I

describe in the next paragraph, I believe these 113 unique IP addresses and 38 companies reflect

traffic being routed over the dark web rather than 113 different physical locations from which the

“Esteban Beiten” account was accessed.

       30.     A colleague and I researched the 38 companies associated with the 113 unique IP

addresses and found that most of them provided anonymous proxy servers or relay servers on the

dark web. Approximately 46 of the associated IP addresses were still active dark web relays, and

a sample of the remaining IP addresses showed that they were historical dark web relays (meaning

that, at times in the past, they had been used as dark web relays). Based on my training and

experience, I know that when a user accesses the dark web, his or her request is routed through

many, sometimes even thousands, of “relay nodes” (different computers) until it finally reaches its

destination; the IP address of that destination node is what appears on the IP log. Accordingly, I

do not believe that any of the IP addresses associated with a dark web relay is associated with a

particular physical location from which the “Esteban Beiten” account was accessed.

       31.     With one exception I describe below, the remaining IP addresses appeared to be

registered to server or hosting companies, not to residential internet service providers (ISPs) like

Comcast or AT&T. Based on my training and experience, on the fact that these remaining IP

addresses are not registered to a residential ISP, and on the evidence that the other IP addresses

described above were associated with dark web relays, I believe it is likely that these remaining IP



                                                17
      Case: 1:21-mj-00316-KLL Doc #: 1 Filed: 04/12/21 Page: 24 of 44 PAGEID #: 24




addresses also reflect traffic over the dark web rather than physical locations from which the

“Esteban Beiten” account was accessed.

         32.       As noted above, although the vast majority of the IP addresses in the logs from

Cloud Platform A appeared to reflect dark-web traffic, there were logins to the “Esteban Beiten”

account on Cloud Platform A that came back to the same residential IP address. Specifically:

    IP Address              Approximate Connection Date/Time           Type

    75.187.80.28            July 19, 2018 12:45:53 PM GMT4             Creation IP

    75.187.80.28:343045 May 7, 2019 3:57:56 PM GMT                     Last Seen IP



         33.       A review of open source information revealed that the above-referenced IP address

is leased by Spectrum (Charter Communications, Inc.). Records from Charter showed that this IP

address resolved to the same service account and service address: DAMON CHANCELLOR at

the SUBJECT PREMISES. Contact information for the Charter account listed an email address

of jedmerson@gmail.com.6 The records showed that the lease for the account started on

02/02/2017 and ended on 08/31/2020.




4
 Note that this login occurred two days after the “Esteban Beiten” account was originally created,
on July 17, 2018.
5
  The last set of digits appended to this IP address, 34304, is a “port number.” A port number is
“tacked on” to the end of an IP address to provide additional information about the type of
communication being sent.
6
 Note that this email address incorporates the first initial and last name of JOHN EDMERSON,
another individual who, as described below, lists the SUBJECT PREMISES as his address on
his driver’s license.

                                                  18
   Case: 1:21-mj-00316-KLL Doc #: 1 Filed: 04/12/21 Page: 25 of 44 PAGEID #: 25




       D. The Google account associated with the “Esteban Beiten” account on Cloud
          Platform A, “ineededdat@gmail.com,” was also accessed from an IP address
          registered to CHANCELLOR at the SUBJECT PREMISES.

       34.     On or about February 4, 2021, Google was served with a subpoena for subscriber

information for “ineededdat@gmail.com,” the email address associated with the “Esteban Beiten”

account on Cloud Platform A. Google responded with the following subscriber information:

       Name: Esteban Underbeit
       e-Mail: ineededdat@gmail.com
       Created on: 2018-05-13 02:12:54 UTC
       Terms of Service IP: 75.187.80.28

       35.     Note that the Terms of Service IP address, 75.187.80.28, is the same IP address that

accessed the “Esteban Beiten” account on Cloud Platform A, as described above.

       36.     The most recent IP address used to log in to “ineededdat@gmail.com” was

76.181.107.133 on 10/04/2020 at 07:04:51 UTC. A review of open source information revealed

that the above referenced IP address is leased by Spectrum (Charter Communications, Inc.).

       37.     Records from Charter showed that that the IP address was registered to DAMON

CHANCELLOR at the SUBJECT PREMISES. Contact information for the account listed an

email address of jedmerson@gmail.com (the same email address associated with the IP address

described in the preceding section, which, as noted, incorporates the first initial and last name of

JOHN EDMERSON; I believe based on his driver’s license address that EDMERSON lives at the

SUBJECT PREMISES). The lease for the account started on 09/16/2020 and ended on

12/23/2020.

       38.     Based on the evidence that the “Esteban Beiten” account on Cloud Platform A was

accessed from the SUBJECT PREMISES at least twice and the evidence that the associated

Google account—ineededdat@gmail.com—was also accessed via an IP address associated with
                                      19
   Case: 1:21-mj-00316-KLL Doc #: 1 Filed: 04/12/21 Page: 26 of 44 PAGEID #: 26




the SUBJECT PREMISES, I believe that the user of the “Esteban Beiten” account on Cloud

Platform A lives at the SUBJECT PREMISES.

       E. DAMON CHANCELLOR, PHARIN WILLIS, and JOHN EDMERSON list the
          SUBJECT PREMISES as their address on their driver’s licenses.

       39.     On or about February 1, 2021, a query in the Thomson Reuters Consolidated Lead

Evaluation and Reporting (CLEAR) database revealed approximately three individuals associated

with the SUBJECT PREMISES. Specifically, the SUBJECT PREMISES was listed as a current

address for DAMON CHANCELLOR (XX/XX/1987), PHARIN WILLIS (XX/XX/1989), and

JOHN EDMERSON (XX/XX/1986).

       40.     On or about February 1, 2021, Ohio Law Enforcement Gateway (OHLEG) queries

for the individuals referenced in Paragraph 23 revealed valid Ohio driver’s licenses. All three

individuals had the SUBJECT PREMISES listed as a residence.

       F. Vehicles registered to CHANCELLOR, EDMERSON, and WILLIS were parked
          outside the SUBJECT PREMISES on or about April 7, 2021.

       41.     On or about April 7, 2021, law enforcement conducted physical surveillance at the

SUBJECT PREMISES.           Parked on Stewart Avenue in front of and near the SUBJECT

PREMISES were three vehicles:

             a. a gray Jeep Compass bearing Ohio license plate GLM9591, with VIN

               3C4NJDDBXJT129471, which is registered to PHARIN WILLIS at the SUBJECT

               PREMISES (“TARGET VEHICLE 1”);

             b. a black Nissan Altima bearing Ohio license plate HVV6358, with VIN

               1N4AL3AP2HC284787, which is registered to DAMON CHANCELLOR at the

               SUBJECT PREMISES (“TARGET VEHICLE 2”); and

                                              20
   Case: 1:21-mj-00316-KLL Doc #: 1 Filed: 04/12/21 Page: 27 of 44 PAGEID #: 27




             c. a gray Ford Focus bearing expired Ohio license plate FAU3519, with VIN

                1FADP3K22HL231771, which was registered to JOHN EDMERSON at the

                SUBJECT PREMISES (“TARGET VEHICLE 3”).

       42.      On or about February 12, 2021, the U.S. Postal Inspection Service verified that the

SUBJECT PREMISES is one address; despite having two front doors, it does not have separate

apartment or unit numbers.

        COMPUTERS, ELECTRONIC STORAGE, AND FORENSIC ANALYSIS

       43.      As described above and in Attachment B, this application seeks permission to

search for certain records that might be found on the SUBJECT PREMISES and the TARGET

VEHICLES, in whatever form they are found. One form in which the records are likely to be

found is data stored on a computer’s hard drive or other storage media. Thus, the warrant applied

for would authorize the seizure of computers and electronic storage media or, potentially, the

copying of electronically stored information, all under Rule 41(e)(2)(B).

       44.      Probable cause. Given the information set forth above, I submit that if a computer

or electronic storage medium is found on the SUBJECT PREMISES or in the TARGET

VEHICLES, there is probable cause to believe those records referenced above will be stored on

that computer or storage medium, for at least the following reasons:

                a.     Based on my knowledge, training, and experience, I know that computer

       files or remnants of such files can be recovered months or even years after they have been

       downloaded onto a storage medium, deleted, or viewed via the Internet. Electronic files

       downloaded to a storage medium can be stored for years at little or no cost. Even when

       files have been deleted, they can be recovered months or years later using forensic tools.

                                                21
   Case: 1:21-mj-00316-KLL Doc #: 1 Filed: 04/12/21 Page: 28 of 44 PAGEID #: 28




       This is so because when a person “deletes” a file on a computer, the data contained in the

       file does not actually disappear; rather, that data remains on the storage medium until it is

       overwritten by new data.

               b.      Therefore, deleted files, or remnants of deleted files, may reside in free

       space or slack space—that is, in space on the storage medium that is not currently being

       used by an active file—for long periods of time before they are overwritten. In addition, a

       computer’s operating system may also keep a record of deleted data in a “swap” or

       “recovery” file.

               c.      Wholly apart from user-generated files, computer storage media—in

       particular, computers’ internal hard drives—contain electronic evidence of how a computer

       has been used, what it has been used for, and who has used it. To give a few examples,

       this forensic evidence can take the form of operating system configurations, artifacts from

       operating system or application operation, file system data structures, and virtual memory

       “swap” or paging files. Computer users typically do not erase or delete this evidence,

       because special software is typically required for that task. However, it is technically

       possible to delete this information.

               d.      Similarly, files that have been viewed via the Internet are sometimes

       automatically downloaded into a temporary Internet directory or “cache.”

       45.     Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only computer files and electronically stored information that might serve

as direct evidence of the crimes described on the warrant, but also forensic electronic evidence that

establishes how computers were used, the purpose of their use, who used them, and when. There

                                                 22
   Case: 1:21-mj-00316-KLL Doc #: 1 Filed: 04/12/21 Page: 29 of 44 PAGEID #: 29




is probable cause to believe that this forensic electronic evidence will be on any computer or

electronic storage medium in the SUBJECT PREMISES or in the TARGET VEHICLES

because:

              a.      Data on the storage medium can provide evidence of a file that was once on

       the storage medium but has since been deleted or edited, or of a deleted portion of a file

       (such as a paragraph that has been deleted from a word processing file). Virtual memory

       paging systems can leave traces of information on the storage medium that show what tasks

       and processes were recently active. Web browsers, e-mail programs, and chat programs

       store configuration information on the storage medium that can reveal information such as

       online usernames, nicknames, and passwords. Operating systems can record additional

       information, such as the attachment of peripherals, the attachment of USB flash storage

       devices or other external storage media, and the times the computer was in use. Computer

       file systems can record information about the dates files were created and the sequence in

       which they were created, although this information can later be falsified.

              b.      Information stored within a computer and other electronic storage media

       may provide crucial evidence of the “who, what, why, when, where, and how” of the

       criminal conduct under investigation, thus enabling the United States to establish and prove

       each element or alternatively, to exclude the innocent from further suspicion. In my

       training and experience, information stored within a computer or storage media (e.g.,

       registry information, communications, images and movies, transactional information,

       records of session times and durations, internet history, and anti-virus, spyware, and

       malware detection programs) can indicate who has used or controlled the computer or

                                               23
Case: 1:21-mj-00316-KLL Doc #: 1 Filed: 04/12/21 Page: 30 of 44 PAGEID #: 30




   storage media. This “user attribution” evidence is analogous to the search for “indicia of

   occupancy” while executing a search warrant at a residence. The existence or absence of

   anti-virus, spyware, and malware detection programs may indicate whether the computer

   was remotely accessed, thus inculpating or exculpating the computer owner. Further,

   computer and storage media activity can indicate how and when the computer or storage

   media was accessed or used. For example, computers typically contain information that

   logs: computer user account session times and durations, computer activity associated with

   user accounts, electronic storage media that connected with the computer, and the IP

   addresses through which the computer accessed networks and the Internet.               Such

   information allows investigators to understand the chronological context of computer or

   electronic storage media access, use, and events relating to the crime under investigation.

   Additionally, some information stored within a computer or electronic storage media may

   provide crucial evidence relating to the physical location of other evidence and the suspect.

   For example, images stored on a computer may both show a particular location and have

   geolocation information incorporated into its file data. Such file data typically also

   contains information indicating when the file or image was created. The existence of such

   image files, along with external device connection logs, may also indicate the presence of

   additional electronic storage media (e.g., a digital camera or cellular phone with an

   incorporated camera). The geographic and timeline information described herein may

   either inculpate or exculpate the computer user. Last, information stored within a computer

   may provide relevant insight into the computer user’s state of mind as it relates to the

   offense under investigation. For example, information within the computer may indicate

                                            24
Case: 1:21-mj-00316-KLL Doc #: 1 Filed: 04/12/21 Page: 31 of 44 PAGEID #: 31




   the owner’s motive and intent to commit a crime (e.g., internet searches indicating criminal

   planning), or consciousness of guilt (e.g., running a “wiping” program to destroy evidence

   on the computer or password protecting/encrypting such evidence in an effort to conceal it

   from law enforcement).

           c.       A person with appropriate familiarity with how a computer works can, after

   examining this forensic evidence in its proper context, draw conclusions about how

   computers were used, the purpose of their use, who used them, and when.

           d.       The process of identifying the exact files, blocks, registry entries, logs, or

   other forms of forensic evidence on a storage medium that are necessary to draw an

   accurate conclusion is a dynamic process. While it is possible to specify in advance the

   records to be sought, computer evidence is not always data that can be merely reviewed by

   a review team and passed along to investigators. Whether data stored on a computer is

   evidence may depend on other information stored on the computer and the application of

   knowledge about how a computer behaves. Therefore, contextual information necessary

   to understand other evidence also falls within the scope of the warrant.

           e.       Further, in finding evidence of how a computer was used, the purpose of its

   use, who used it, and when, sometimes it is necessary to establish that a particular thing is

   not present on a storage medium. For example, the presence or absence of counter-forensic

   programs or anti-virus programs (and associated data) may be relevant to establishing the

   user’s intent.

           f.       I know that when an individual uses a computer to obtain or access child

   pornography, the individual’s computer will generally serve both as an instrumentality for

                                             25
   Case: 1:21-mj-00316-KLL Doc #: 1 Filed: 04/12/21 Page: 32 of 44 PAGEID #: 32




       committing the crime, and also as a storage medium for evidence of the crime. The

       computer is an instrumentality of the crime because it is used as a means of committing the

       criminal offense. The computer is also likely to be a storage medium for evidence of crime.

       From my training and experience, I believe that a computer used to commit a crime of this

       type may contain: data that is evidence of how the computer was used; data that was sent

       or received; notes as to how the criminal conduct was achieved; records of Internet

       discussions about the crime; and other records that indicate the nature of the offense.

       46.     Necessity of seizing or copying entire computers or storage media. Based upon my

training and experience and information relayed to me by agents and others involved in the forensic

examination of computers, I know that computer data can be stored on a variety of systems and

storage devices, including external and internal hard drives, flash drives, thumb drives, micro SD

cards, macro SD cards, DVDs, gaming systems, SIM cards, cellular phones capable of storage,

floppy disks, compact disks, magnetic tapes, memory cards, memory chips, and online or offsite

storage servers maintained by corporations, including but not limited to “cloud” storage. I also

know that during the search of the premises it is not always possible to search computer equipment

and storage devices for data for a number of reasons, including the following:

               a.     Searching computer systems is a highly technical process that requires

       specific expertise and specialized equipment. There are so many types of computer

       hardware and software in use today that it is impossible to bring to the search site all of the

       technical manuals and specialized equipment necessary to conduct a thorough search. In

       addition, it may also be necessary to consult with computer personnel who have specific

       expertise in the type of computer, software, or operating system that is being searched;

                                                 26
Case: 1:21-mj-00316-KLL Doc #: 1 Filed: 04/12/21 Page: 33 of 44 PAGEID #: 33




          b.      Searching computer systems requires the use of precise, scientific

   procedures which are designed to maintain the integrity of the evidence and to recover

   “hidden,” erased, compressed, encrypted, or password-protected data. Computer hardware

   and storage devices may contain “booby traps” that destroy or alter data if certain

   procedures are not scrupulously followed. Since computer data is particularly vulnerable

   to inadvertent or intentional modification or destruction, a controlled environment, such as

   a law enforcement laboratory, is essential to conducting a complete and accurate analysis

   of the equipment and storage devices from which the data will be extracted;

          c.      The volume of data stored on many computer systems and storage devices

   will typically be so large that it will be highly impractical to search for data during the

   execution of the physical search of the premises; and

          d.      Computer users can attempt to conceal data within computer equipment and

   storage devices through a number of methods, including the use of innocuous or misleading

   filenames and extensions. For example, files with the extension “.jpg” often are image

   files; however, a user can easily change the extension to “.txt” to conceal the image and

   make it appear that the file contains text. Computer users can also attempt to conceal data

   by using encryption, which means that a password or device, such as a “dongle” or

   “keycard,” is necessary to decrypt the data into readable form. In addition, computer users

   can conceal data within another seemingly unrelated and innocuous file in a process called

   “steganography.” For example, by using steganography a computer user can conceal text

   in an image file which cannot be viewed when the image file is opened. Therefore, a

   substantial amount of time is necessary to extract and sort through data that is concealed

                                           27
   Case: 1:21-mj-00316-KLL Doc #: 1 Filed: 04/12/21 Page: 34 of 44 PAGEID #: 34




       or encrypted to determine whether it is contraband, evidence, fruits, or instrumentalities of

       a crime.

       47.     Additionally, based upon my training and experience and information relayed to

me by agents and others involved in the forensic examination of computers, I know that routers,

modems, and network equipment used to connect computers to the Internet often provide valuable

evidence of, and are instrumentalities of, a crime. This is equally true of wireless routers, which

create localized networks that allow individuals to connect to the Internet wirelessly. Though

wireless networks may be secured (in that they require an individual to enter an alphanumeric key

or password before gaining access to the network) or unsecured (in that an individual may access

the wireless network without a key or password), wireless routers for both secured and unsecured

wireless networks may yield significant evidence of, or serve as instrumentalities of, a crime—

including, for example, serving as the instrument through which the perpetrator of the Internet-

based crime connected to the Internet and, potentially, containing logging information regarding

the time and date of a perpetrator’s network activity as well as identifying information for the

specific device(s) the perpetrator used to access the network. Moreover, I know that individuals

who have set up either a secured or unsecured wireless network in their residence are often among

the primary users of that wireless network.

       48.     Nature of examination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit seizing, imaging, or otherwise copying

computers and electronic storage media that reasonably appear to contain some or all of the

evidence described in the warrant, and would authorize a later review of the media or information

consistent with the warrant. The later review may require techniques, including but not limited to

                                                28
    Case: 1:21-mj-00316-KLL Doc #: 1 Filed: 04/12/21 Page: 35 of 44 PAGEID #: 35




computer-assisted scans of the entire medium, that might expose many parts of a hard drive to

human inspection in order to determine whether it is evidence described by the warrant.

        49.     Because it appears that several people share the SUBJECT PREMISES as a

residence, it is possible that the SUBJECT PREMISES will contain computers or electronic

storage media that are predominantly used, and perhaps owned, by persons who are not suspected

of a crime. If it is nonetheless determined that it is possible that the things described in this warrant

could be found on any of those computers or electronic storage media, the warrant applied for

would permit the seizure and review of those items as well.

                      SEARCH METHODOLOGY TO BE EMPLOYED

        50.     All computers, other computer hardware, computer software, and any form of

electronic storage media that could contain evidence described in this warrant may be seized for

an off-site search for evidence that is described in the attachments of this warrant. It is anticipated

that mirror copies or images of such evidence will be made if the failure to do so could otherwise

potentially alter the original evidence.

        51.     The search procedure of electronic data contained in computers, other computer

hardware, computer software, and/or electronic storage media may include the following

techniques (the following is a non-exhaustive list, as other search procedures may be used):

                a.      On-site triage of computer systems to determine what, if any, peripheral

        devices or digital storage units have been connected to such computer systems, a

        preliminary scan of image files contained on such systems and digital storage devices to

        help identify any other relevant evidence or potential victims, and a scan for encryption

        software;

                                                   29
Case: 1:21-mj-00316-KLL Doc #: 1 Filed: 04/12/21 Page: 36 of 44 PAGEID #: 36




          b.      On-site forensic imaging of any computers that may be partially or fully

   encrypted, in order to preserve unencrypted electronic data that may, if not immediately

   imaged on-scene, become encrypted and accordingly unavailable for examination; such

   imaging may require several hours to complete and require law enforcement agents to

   secure the search scene until that imaging can be completed;

          c.      Examination of all of the data contained in such computers, other computer

   hardware, computer software, or electronic storage media to view the data and determine

   whether that data falls within the items to be seized as set forth herein;

          d.      Searching for and attempting to recover any deleted, hidden, or encrypted

   data to determine whether that data falls within the list of items to be seized as set forth

   herein (any data that is encrypted and unreadable will not be returned unless law

   enforcement personnel have determined that the data is not (1) an instrumentality of the

   offenses, (2) a fruit of the criminal activity, (3) contraband, (4) otherwise unlawfully

   possessed, or (5) evidence of the offenses specified above);

          e.      Surveying various file directories and the individual files they contain;

          f.      Opening files in order to determine their contents;

          g.      Scanning storage areas;

          h.      Performing key word searches through all electronic storage areas to

   determine whether occurrences of language contained in such storage areas exist that are

   likely to appear in the evidence described in Attachment B; and

          i.      Performing any other data analysis technique that may be necessary to

   locate and retrieve the evidence described in Attachment B.

                                             30
   Case: 1:21-mj-00316-KLL Doc #: 1 Filed: 04/12/21 Page: 37 of 44 PAGEID #: 37




       52.     Contextual information necessary to understand the evidence, to identify the

user/possessor of the child pornography, and to establish admissibility of the evidence in

subsequent legal proceedings will also be sought by investigative agents.

       53.     Because it is expected that the computers, other computer hardware, computer

software, and any form of electronic storage media may constitute (1) instrumentalities of the

offense, (2) fruit of criminal activity, (3) contraband, or (4) evidence otherwise unlawfully

possessed, it is anticipated that such evidence will not be returned to the owner and that it will be

either forfeited or ultimately destroyed in accordance with the law at the conclusion of the case.

               a.      Because of the large storage capacity as well as the possibility of hidden

       data within the computers, other computer hardware, and any form of electronic storage

       media, it is anticipated that there will be no way to ensure that contraband-free evidence

       could be returned to the user/possessor of the computer, other computer hardware, or any

       form of electronic storage media, without first wiping such evidence clean. Wiping the

       original evidence clean would mean that the original evidence would be destroyed and

       thus, would be detrimental to the investigation and prosecution of this case.

               b.      Further, because investigators cannot anticipate all potential defenses to the

       offenses in this Affidavit, and as such, cannot anticipate the significance of the evidence

       that has been lawfully seized pursuant to this warrant, it is requested that all seized evidence

       be retained by law enforcement until the conclusion of legal proceedings or until other

       order of the court.

               c.      If after careful inspection investigators determine that such computers, other

       computer hardware, computer software, and electronic storage media do not contain or

                                                 31
     Case: 1:21-mj-00316-KLL Doc #: 1 Filed: 04/12/21 Page: 38 of 44 PAGEID #: 38




        constitute (1) instrumentalities of the offense, (2) fruit of criminal activity, (3) contraband,

        (4) evidence otherwise unlawfully possessed, or (5) evidence of the person who committed

        the offense and under what circumstances the offense was committed, then such items

        seized will be returned.


                                          CONCLUSION

        54.    Based on the foregoing, there is probable cause to believe that contraband, property,

evidence, fruits and instrumentalities of violations of 18 U.S.C. §§ 2252(a)(2) and (b)(1) (receipt

or distribution of a visual depiction of a minor engaged in sexually explicit conduct); 18 U.S.C.

§§ 2252(a)(4)(B) and (b)(2) (possession of and access with intent to view a visual depiction of a

prepubescent minor engaged in sexually explicit conduct); 18 U.S.C. §§ 2252A(a)(2)(A) and (b)(1)

(receipt or distribution of child pornography); and 18 U.S.C. §§ 2252A(a)(5)(B) and (b)(2)

(possession of and access with intent to view child pornography involving a prepubescent minor),

as described in Attachment B, are located at the locations described in Attachment A. I respectfully

request that this Court issue a search warrant for the locations described in Attachment A,

authorizing the seizure and search of the items described in Attachment B.

//

//

//

//

//

//


                                                  32
   Case: 1:21-mj-00316-KLL Doc #: 1 Filed: 04/12/21 Page: 39 of 44 PAGEID #: 39




        55.    I am aware that the recovery of data by a computer forensic analyst takes significant

time; much the way recovery of narcotics must later be forensically evaluated in a lab, digital

evidence will also undergo a similar process. For this reason, each of the “return” inventories will

contain a list of only the tangible items recovered from the SUBJECT PREMISES and the

TARGET VEHICLES. Unless otherwise ordered by the Court, the return will not include

evidence later examined by a forensic analyst.


                                                                                      Digitally signed by
                                                              Kimberly.A.WallaceKimberly.A.Wallace
                                                             ______________________________
                                                                              Date: 2021.04.12 10:54:22 -04'00'

                                                             Kimberly Wallace
                                                             Special Agent
                                                             Homeland Security Investigations

        Sworn and subscribed before me via FaceTime videoconference this _____
                                                                         12th day of April,

2021.




        ___________________________________
        HON. KAREN L. LITKOVITZ
        UNITED STATES MAGISTRATE COURT JUDGE




                                                 33
   Case: 1:21-mj-00316-KLL Doc #: 1 Filed: 04/12/21 Page: 40 of 44 PAGEID #: 40




                                    ATTACHMENT A-3

                                   Property to be searched


       TARGET VEHICLE 2 is a black Nissan Altima bearing Ohio license plate HVV6358

and Vehicle Identification Number 1N4AL3AP2HC284787. This search shall include all

packages, bags, and hidden compartments found inside the vehicle.




                                              3
   Case: 1:21-mj-00316-KLL Doc #: 1 Filed: 04/12/21 Page: 41 of 44 PAGEID #: 41




                                       ATTACHMENT B

                                       Property to be seized


       1.      All records relating to violations of 18 U.S.C. §§ 2252(a)(2), 2252(a)(4)(B),

2252A(a)(2), and 2252A(a)(5)(B) (the “Target Offenses”), those violations involving an

unidentified suspect using the email address ineededdat@gmail.com and occurring after in or

about January 2018, including:


            a. All visual depictions of child pornography, including still images, videos, films or

               other recordings of child pornography or minors engaged in sexually explicit

               conduct, as defined in Title 18, U.S.C. § 2256;


            b. Child erotica;


            c. Records and information relating to any computer passwords and other data

               security devices designed to restrict access to or hide computer software,

               documentation, or data. Data security devices may consist of hardware, software,

               or other programming code.


            d. Records and information relating to the production, possession, receipt, or

               distribution of child pornography or visual depictions of minors engaged in

               sexually explicit conduct, as defined in 18 U.S.C § 2256, or pertaining to an

               interest in child pornography, whether transmitted or received;


            e. Records and information relating to the ownership or possession of the

               PREMISES and the TARGET VEHICLES;
   Case: 1:21-mj-00316-KLL Doc #: 1 Filed: 04/12/21 Page: 42 of 44 PAGEID #: 42




            f. Records and information relating to the email account ineededdat@gmail.com,

               and any other online accounts used in furtherance of the Target Offenses;


            g. Records and information relating to online applications and cloud-storage

               applications that could be used to commit the Target Offenses, including

               usernames and passwords for those applications;


            h. Records and information relating to the identity of “Esteban Underbeit” or

               “Esteban Beiten”;


            i. Computers or storage media used as a means to commit the violations described

               above.


       2.      For any computer or storage medium whose seizure is otherwise authorized by

this warrant, and any computer or storage medium that contains or in which is stored records or

information that is otherwise called for by this warrant (hereinafter, “COMPUTER”):


            a. evidence of who used, owned, or controlled the COMPUTER at the time the

               things described in this warrant were created, edited, or deleted, such as logs,

               registry entries, configuration files, saved usernames and passwords, documents,

               browsing history, user profiles, email, email contacts, “chat,” instant messaging

               logs, photographs, and correspondence;


            b. evidence of software that would allow others to control the COMPUTER, such as

               viruses, Trojan horses, and other forms of malicious software, as well as evidence

               of the presence or absence of security software designed to detect malicious

               software;
                                                 2
Case: 1:21-mj-00316-KLL Doc #: 1 Filed: 04/12/21 Page: 43 of 44 PAGEID #: 43




      c. evidence of the lack of such malicious software;


      d. evidence indicating how and when the computer was accessed or used to

         determine the chronological context of computer access, use, and events relating

         to crime under investigation and to the computer user;


      e. evidence indicating the computer user’s state of mind as it relates to the crime

         under investigation;


      f. evidence of the attachment to the COMPUTER of other storage devices or similar

         containers for electronic evidence;


      g. evidence of counter-forensic programs (and associated data) that are designed to

         eliminate data from the COMPUTER;


      h. evidence of the times the COMPUTER was used;


      i. passwords, encryption keys, and other access devices that may be necessary to

         access the COMPUTER;


      j. documentation and manuals that may be necessary to access the COMPUTER or

         to conduct a forensic examination of the COMPUTER;


      k. records of or information about Internet Protocol addresses used by the

         COMPUTER;


      l. records of or information about the COMPUTER’s Internet activity, including

         firewall logs, caches, browser history and cookies, “bookmarked” or “favorite”


                                           3
   Case: 1:21-mj-00316-KLL Doc #: 1 Filed: 04/12/21 Page: 44 of 44 PAGEID #: 44




               web pages, search terms that the user entered into any Internet search engine, and

               records of user-typed web addresses;


           m. contextual information necessary to understand the evidence described in this

               attachment.


    3. Routers, modems, and network equipment used to connect computers to the Internet.




       As used above, the terms “records” and “information” includes all forms of creation or

storage, including any form of computer or electronic storage (such as hard disks or other media

that can store data); any handmade form (such as writing); any mechanical form (such as printing

or typing); and any photographic form (such as microfilm, microfiche, prints, slides, negatives,

videotapes, motion pictures, or photocopies).


       The term “computer” includes all types of electronic, magnetic, optical, electrochemical,

or other high speed data processing devices performing logical, arithmetic, or storage functions,

including desktop computers, notebook computers, mobile phones, tablets, server computers, and

network hardware.


       The term “storage medium” includes any physical object upon which computer data can

be recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs, and

other magnetic or optical media.




                                                4
